Citation Nr: AXXXXXXXX
Decision Date: 05/28/21	Archive Date: 05/28/21

DOCKET NO. 200429-86009
DATE: May 28, 2021

ORDER

The appeal with respect to the propriety of a proposed reduction in the rating for chronic sinusitis, from 10 to 0 (zero) percent, is dismissed.

The appeal with respect to the propriety of a proposed reduction in the rating for intervertebral disc syndrome (IVDS) of the thoracolumbar spine, from 40 to 20 percent, is dismissed.

The appeal with respect to the propriety of a proposed reduction in the rating for sciatic neuropathy of the left lower extremity, from 20 to 0 percent, is dismissed.

FINDING OF FACT

In April 2021, prior to the promulgation of a Board decision on the matter, the Veteran's representative submitted correspondence wherein he indicated that the Veteran wished to withdraw the present appeal. 

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and/or his representative have been met. 38 U.S.C. § 7105; 38 C.F.R. § 20.205.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty in the U.S. Army from July 1972 to May 1981 and in the U.S. Navy from April 1982 to March 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2020 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). The RO, in pertinent part, proposed to reduce the Veteran's then-existing ratings for chronic sinusitis, IVDS of the thoracolumbar spine, and sciatic neuropathy of the left lower extremity. In April 2020, the Veteran filed a VA Form 10182 (Decision Review Request: Board Appeal (Notice of Disagreement)) purporting to appeal the proposed reductions.

For informational purposes, the Board notes that the Veteran's submission of the April 2020 notice of disagreement was premature, inasmuch as the aforementioned reductions have not yet been effectuated. The claims file reflects that a pre-determination hearing regarding the proposed reductions has been scheduled at the RO level in July 2021.

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.205. Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.205. 

Appeal withdrawals must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable VA file number, and a statement that the appeal is withdrawn. If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety or list the issue(s) withdrawn from the appeal. Id.

In April 2021, prior to the promulgation of an appellate decision, the Veteran's representative submitted correspondence wherein he indicated that the Veteran wished to withdraw the present appeal. The correspondence included the Veteran's name and his VA claims file number. Under the circumstances, the Board finds that the requirements for a proper withdrawal have been satisfied.

As the Veteran has withdrawn his appeal, there remain no allegations of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.

 

 

DAVID A. BRENNINGMEYER

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	R. Oldroyd, Associate Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.